Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4,7,11-13,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al (“Dripps”, US 2014/0033899) in view of Choi (“Choi”, US 5,495,786)

As per claim 1, Dripps teaches a system, comprising: 
an audio instruction module, comprising computer-executable code stored in non-volatile memory ([0017]-[0018]  Input and output audio information stored within the memory of processing components or loaded from physical medium); 
a processor ([0017] CPU); and 
a user interface ([0023] graphical user interface); 
wherein the audio instruction module, the processor, and the user interface are configured to: 
provide a DAW environment for a user ([0006] A music sight-reading apparatus comprises a library of music to be displayed; a timer for displaying the sheet music for a predetermined time period before the user begins sight-reading the displayed music, a display unit for displaying sheet music selected from the library to a user; an input for receiving signals representative of sound produced by the user doing a sight-reading performance of the displayed music; and apparatus for assessing correctness of the user's sight-reading and for preserving a record of the user's sight-reading performance)
provide a MIDI editor in the DAW environment to the user ([0025]  Alternatively, it could be through an electronic input, if an electronic instrument such as an electronic keyboard is interfaced with the appliance 2.  This electronic interfacing may be in known fashion, and may use a known musical interface such as MIDI.); 
audibly provide a sound recording to the user during a first time period ([0021] For a typical sight-reading exercise, the user or the appliance 2 selects a piece of music, views it for a specified period of time.    Wherein specified period of time is interpreted as a first time period. [0063] Also, the users may listen to pre-existing recordings of the music, to further help them to learn how to perform it.); 
edit a first data of musical notes using the MIDI editor during a second time period ([0021]  Immediately afterwards, the user begins sight-reading, and the appliance 2 monitors the user's performance, in a manner described in more detail below.); 
compare the first data to a second data of musical notes defining the sound recording ([0026] In accordance with an embodiment, the appliance 2 does a 
provide a feedback data of musical notes to the user, the feedback data comparing the first data to the second data ([0027] In an embodiment, performance evaluation may include displaying the music notation with indicia of whether music elements have been played correctly or incorrectly.); 
wherein the first time period is separate from the second time period ([0021] first time period is the specified period of time, and the second period of time is immediately after, and therefore different).  
Dripps fails to distinctly point out hiding the second data of musical notes from the user during the first time period. However, Choi hide the second data of musical notes from the user during the first time period (Column 5 lines 14-33, In the case where the note hearing test switch 27 on the function select switching section 20 is selected by the user, a sheet music with a random note for the test is displayed on the display unit 40 as shown in FIG. 6D.  The random note of the sheet music displayed on the display unit 40 is hidden by the cursor so that it cannot be seen by the user.  Under this condition, the random note is given to the user. )



As per claim 2, Dripps teaches the system of claim 1, wherein the audio instruction module, the processor, and the user interface are further configured to audibly provide a second sound recording to the user during the second time period, the second sound recording being based on the first data ( [0024] When the user signals (for instance, through the user control input 18) that he/she is ready to begin, the appliance 2 may provide a starting pitch 22 for sight-singing, and/or a repetitive beat 24, to set a tempo at which the user is to sight-read the music.)  

As per claim 3, Dripps teaches the system of claim 1, wherein the feedback data includes a first data set of song notes that are displayed to the user via the user interface in a first color, the first data set of song notes being identically included in both the first and second data ([0027] In an embodiment, performance evaluation may include displaying the music notation with indicia of whether music elements have been played correctly or incorrectly.  For instance, if a melodic line is played or sung, the displayed notes can be color-coded to indicate whether the correct pitches were played or sung.  For example, correct pitches and rhythms are shown in green, while incorrect pitches and rhythms are shown in red.)

As per claim 4, Dripps teaches the system of claim 3, wherein the feedback data includes a second data set of song notes that are displayed to the user via the user interface in a second color, the second data set of song notes being different from each other in the first and second data ([0027] In an embodiment, performance evaluation may include displaying the music notation with indicia of whether music elements have been played correctly or incorrectly.  For instance, if a melodic line is played or sung, the displayed notes can be color-coded to indicate whether the correct pitches were played or sung.  For example, correct pitches and rhythms are shown in green, while incorrect pitches and rhythms are shown in red.).  


As per claim 7 Dripps-Choi teaches the system of claim 1, wherein the audio instruction module, the processor, and the user interface are further configured to either audibly provide the sound recording to the user during the first time period ( Dripps, [0023] When the user is ready to begin, he/she signals to the appliance 2 by entering Start into a graphical user interface, for instance by hitting a Start softkey.) while providing no visual data of the first data or the second data to the user during the first time period (Choi, Column 5 lines 14-33, In the case where the note hearing test switch 27 on the function select switching section 20 is selected by the user, a sheet music with a random note for the test is displayed on the display unit 40 as shown in FIG. 6D.  The random note of the sheet music displayed on the display unit 
);  and edit the first data using the MIDI editor during the second time period based on input data received from the user (Dripps [0024] When the user signals (for instance, through the user control input 18) that he/she is ready to begin, the appliance 2 may provide a starting pitch 22 for sight-singing, and/or a repetitive beat 24, to set a tempo at which the user is to sight-read the music.)

Claims 11 and 16 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale. 
Claim 12 is similar in scope to that of claim 2, and is therefore rejected under similar rationale. 
Claim 13 is similar in scope to that of claim 7, and is therefore rejected under similar rationale. 
Claim 17 is similar in scope to that of claim 3, and is therefore rejected under similar rationale. 
Claim 18 is similar in scope to that of claim 4, and is therefore rejected under similar rationale. 


Claims 5,6 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al (“Dripps”, US 2014/0033899) in view of Choi (“Choi”, US 5,495,786) in view of Lenz (“Lenz”, US 20100313736)

As per claim 5, Dripps-Choi fails to distinctly point out the feedback data including a third data set. 
However, Lenz teaches the system of claim 4, wherein the feedback data includes a third data set of song notes that are displayed to the user via the user interface in a third color, the third data set of song notes being included in the second data and missing from the first data.  ([0028] Visual feedback is provided for example by the keyboard image keys corresponding to notes played by the player being changed in color to (for example) green for correct notes, red for incorrect notes, and yellow for notes that should have been played but weren't.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Lenz with the system of Dripps-Choi. Motivation to do so would have been to provide further feedback to distinguish between incorrect and missed notes, thereby notifying users of mistakes they may not have heard or read during the first time period. 

As per claim 6, Lenz teaches the system of claim 5, wherein the feedback data includes a numerical score based on the first data set, the second data set, and the third data set ([0010] Computers can assess and grade the accuracy of how a notated music piece is played with instant feedback to the user. See also Dripps [0064] statistics and grade. )


Claim 20 is similar in scope to that of claim 6, and is therefore rejected under similar rationale. 


Claims 8-9,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al (“Dripps”, US 2014/0033899) in view of Choi (“Choi”, US 5,495,786)
in view of Hogan (“Hogan”, US 2011/0283866)

As per claim 8, Dripps-Choi teaches timing may be segmented, Dripps [0032] but fails to teach subperiods occurring separate from each other. However, Hogan, wherein the first time period includes a plurality of first time sub-periods and the second time period includes a plurality of second time sub-periods, each of the first time sub-periods and second time sub-periods occurring separately from each other (Hogan   [0085] Also the system implements a teaching/practicing method.  Instead of the traditional approach of learning each hand separately from start to finish in a given piece, and then leaving the student to "practice with two hands for next week", the system segments the music into bite-size chunks (usually one to two bars in length) and assists learning the Left Hand (LH) first, then the Right Hand (RH) and lastly Both Hands (BH) within that segment before permitting the student to move onto the next segment.  This way the student quickly discovers their ability to play the piece with both hands straight away which builds their confidence.    



As per claim 9, Dripps teaches the system of claim 8, wherein the user iteratively provides the input data controlling the audio instruction module, the processor, and the user interface to either audibly provide the sound recording to the user during the first time period or edit the first data using the MIDI editor during the second time period ([0023] When the user is ready to begin, he/she signals to the appliance 2 by entering Start into a graphical user interface, for instance by hitting a Start softkey. [0024] When the user signals (for instance, through the user control input 18) that he/she is ready to begin, the appliance 2 may provide a starting pitch 22 for sight-singing, and/or a repetitive beat 24, to set a tempo at which the user is to sight-read the music. See also Hogan   [0085] Also the system implements a teaching/practicing method.  Instead of the traditional approach of learning each hand separately from start to finish in a given piece, and then leaving the student to "practice with two hands for next week", the system segments the music into bite-size chunks (usually one to two bars in length) and assists learning the Left Hand (LH) first, then the Right Hand (RH) and lastly Both Hands (BH) within that segment before permitting the 

Claim 14 is similar in scope to that of claim 8, and is therefore rejected under similar rationale. 
Claim 15 is similar in scope to that of claim 9, and is therefore rejected under similar rationale. 




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dripps et al (“Dripps”, US 2014/0033899 in view of Choi (“Choi”, US 5,495,786) in view of Deyo et al (“Deyo”, US 2009/0132920)

As per claim 10, Dripps-Choi fails to distinctly point out displaying a video prior to the first and second time period. 
However, Deyo teaches the system of claim 1, wherein the audio instruction module, the processor, and the user interface are further configured to display a video to the user at a time prior to the first time period and the second time period. ([0018] Though help information may be presented in any suitable format, it may be helpful for users to watch video clips that contain screen casts of another user 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Deyo with the system of Dripps-Choi. Motivation to do so would have been to provide a tutorial explaining how to operate the program in an appropriate and efficient manner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the newly cited reference of Choi has been cited to cure the deficiencies set forth in the arguments regarding the newly added claim limitation. 

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN F PITARO/Primary Examiner, Art Unit 2198